•           •           •     
  •          •         •




MEMORANDUM OPINION

Nos. 04-10-00151-CR & 04-10-00152-CR

Antonio MCDANIEL,
Appellant

v.

The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2008CR3699W & 2008CR3700W
Honorable Stephen Williams, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
                        Karen Angelini, Justice
                        Sandee Bryan Marion, Justice

Delivered and Filed: March 10, 2010

DISMISSED
            Antonio McDaniel filed notices of appeal seeking to appeal from sentences imposed in the
underlying causes on August 1, 2008.  The judgments were in accordance with McDaniel’s plea
bargain agreements, and the records do not contain trial court’s certifications showing McDaniel has
the right of appeal.  Accordingly, the appeals are dismissed.  See Tex. R. App. P. 25.2(d).
                                                                                    PER CURIAM
DO NOT PUBLISH